Name: Council Regulation (EEC) No 3506/80 of 22 December 1980 opening, allocating and providing for the administration of Community tariff quotas for certain textile products falling within heading Nos 55.05 and 55.09 and subheading ex 58.01 A of the Common Customs Tariff and originating in Turkey (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 367/79 COUNCIL REGULATION (EEC) No 3506/80 of 22 December 1980 opening, allocating and providing for the administration of Community tariff quotas for certain textile products falling within heading Nos §5.05 and 55.09 and subheading ex 58.01 A of the Common Customs Tariff and originating in Turkey (1981) tuted and the three new Member States until 1 July 1977 ; whereas , moreover, following the end of the transitional period laid down in Article 39 of the Act of Accession, it is necessary to create a common sys ­ tem of administration of the tariff quotas concerned, consisting in each case of the opening of a single quota divided between all the Member States according to the usual criteria and the creation of a single Community reserve, open to all Member States ; Whereas it is desirable to provide for a provisional adjustment of the tariff advantages for these goods consisting of a total suspension of the customs duties of the Common Customs Tariff and an in ­ crease in the quotas ; whereas the volumes of thfe quotas to be opened for 1981 are therefore 1 099 tonnes for cotton yarn and 2 587 tonnes for other woven fabrics of cotton ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Arti ­ cle 113 thereof, Having regard to the proposal from the Commis ­ sion, Whereas , pending the entry into force of the Supple ­ mentary Protocol signed in Ankara on 30 June 1973 containing the adjustments to be made to the Agree ­ ment establishing an Association between the Euro ­ pean Economic Community and Turkey and to the Additional Protocol (') consequent on the accession of new Member States , the Community has under ­ taken, in an Interim Agreement (2) which runs only for the period prior to the entry into force of this Supplementary Protocol which is applicable until 3 1 December 1974 but which has been extended for 1981 in accordance with the terms laid down in Arti ­ cle 13 thereof, to implement certain provisions of the Supplementary Protocol relating to trade in goods ; whereas, under Article 6 of this Interim Agreement amending Article 1 of Annex 2 to the Additional Protocol , the Community must reduce by 75 % the customs duties on imports from Turkey of certain textile products falling within heading Nos 55.05 and 55.09 of the Common Customs Tariff, within the limit of annual Community tariff quotas of 390 tonnes for cotton yarn and 1 390 tonnes forwoven fabrics ofcotton ; whereas the above ­ mentioned Article 6 allocates these Community tariff quotas as follows :  for cotton yarn :  300 tonnes to the Community as originally con ­ stituted, 40 tonnes to Denmark, 10 tonnes to Ire ­ land and 40 tonnes to the United Kingdom ;  for woven fabrics of cotton : 1 000 tonnes to the Community as originally con ­ stituted, 20 tonnes to Denmark, 10 tonnes to Ire ­ land and 360 tonnes to the United Kingdom ; Whereas Article 14 of the said Supplementary Proto ­ col only provides for such an allocation of tariff quotas between the Community as originally consti ­ Whereas pursuant to Article 1 of Annex 2 to the Additional Protocol together with Article 2 of the Interim Agreement, for the duration of 1981 in parti ­ cular, the Community must partially reduce the duties applicable in respect of third countries to car ­ pets , carpeting and rugs , knotted (made up or not) of wool or of fine animal hair (excluding handmade carpets , carpeting and rugs) imported from Turkey ; whereas it also appears advisable to improve this tariff advantage provisionally by means of a total suspension of the duties applicable to the products in question within a Community tariff quota fixed at a provisional level of 198 tonnes for 1981 ; Whereas , it is necessary to guarantee to all Commu ­ nity importers equal and uninterrupted access to the abovementioned quotas and uninterrupted applica ­ tion of the rate laid down for those quotas to all im ­ ports of the product concerned into all Member States until the quota has been used up ; whereas in the light of the principles mentioned above, the Community nature of the quotas can best be re ­ spected by allocating the Community tariff quotas among the Member States ; whereas, in order to re ­ flect most accurately the actual development of the market for the products concerned, such allocation shall be in proportion to the needs of the Member States , assessed by reference both to the statistics of each State 's imports from Turkey over a representa ­ tive period and to the economic outlook for the quota period concerned ; whereas, in spite of the limited need for imports from Turkey of the (') OJ No L 293 , 29 . 12 . 1972, p . 4 . (2) OJ No L 277 , 3.10.1973,p.2 . No L 367/80 31 . 12 . 80Official Journal of the European Communities Whereas imports into the various Member States from Turkey were as follows during the past three years for which complete statistics are available : products concerned, as shown by the statistics for the majority of the Member States the Community character of the tariff quotas concerned should be safeguarded by making provisions to cover needs which might arise in these Member States ; 1977 1978 1979 Tonnes % Tonnes % Tonnes % Cotton yarn I I Benelux 9 427 18-40 12 565 17-50 15 774 . 19-62 Denmark 5 0-01 1-2 0-01 24-4 0-03 Germany 17 265 33-69 27 951 38-94 29 172 36-29 France 1 140 2-22 2 797 3-90 2 357 2-93 Ireland 175 0-34 246-5 0-34 557 0-72 Italy 21 004 40-99 22 288-7 31-04 26 909 33-47 United Kingdom 2 231 4-35 5 939 8-27 5 577 6-94 51 247 100 70 788-4 100 80 390-4 100 Other wovenfabrics Il I ofcotton II\I\ Benelux 913 37-46 537 33-08 165 12-55 Denmark 8-5 0-35 0-4 0-02 0-6 0-04 Germany 599 24-58 437 26-92 298 22-67 France 406 16-66 161 9-92 270 20-54 Ireland 23 0-94 1 0-06 36-5 2-78 Italy 363-5 14-92 295 18-17 249-6 18-98 United Kingdom 124 5-09 192 11-83 295 22-44 2 437 100 1 623-4 100 1 314-7 100 Whereas according to the information supplied by Greece its imports of these textile products from Turkey have been nil during the past three years . Whereas in view of these figures and foreseeable market trends for the products concerned during 1981 , the initial shares may be fixed approximately at the following percentages : Cotton yarn Uther woven fabrics of cotton 19-57 1-77 14-70 2-43 22-00 0-91 7-30 31-32 porters, the first instalment should be determined at a relatively high level, which, under present circum ­ stances , may be about 80 % of each quota volume ; Whereas the initial quota shares of the Member States may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity, it is important that any Member State having used up almost the whole of one of its initial quota shares should draw an additional quo ­ ta share from the corresponding reserve ; whereas, this must be done by each Member State as and when each of its additional quota shares is almost entirely used up, and repeated as many times as each of the reserves allows ; whereas each of the ini ­ tial and additional quota shares must be available for use until the end of the quota period ; whereas this method of administration calls for close cooper ­ ation between Member States and the Commission, which must, in particular, be able to observe the ex ­ tent to which the quota amount is used and inform Member States thereof; Whereas , at a specified date in the quota period, a considerable balance remains in one or other Mem ­ ber State it is essential that that Member State pays a percentage of it back into the corresponding re ­ serve, in order to prevent a part of one or other of the Community quotas from remaining unused in one Member State when it could be used in others ; Benelux Denmark Germany Greece France Ireland Italy United Kingdom 15-69 8-43 34-89 2-58 4-22 2-22 23-42 8-55 Whereas in order to take into account the uncer ­ tainty of the import trends for the products con ­ cerned in the Member States , the quota volumes should be divided into two instalments , the first in ­ stalment being allocated to the Member States , and the second held as a reserve intended ultimately to cover the requirements of those Member States which have used up their initial shares ; whereas, in order to ensure a certain degree of security to im ­ 31 . 12 . 80 Official Journal of the European Communities No L 367/81 2 . The second instalment of each quota, amount ­ ing to 245 , 492 and 35 tonnes respectively, shall make up the corresponding reserve . Whereas the Kingdom of Belgium, the Kingdom of the Netherlarjds and the Grand Duchy of Luxem ­ bourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of shares granted to the abovemen ­ tioned economic union may be carried out by any one of its members . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1981 , Commu ­ nity tariff quotas shall be opened for the following products coming from Turkey, as shown below : CCT heading No Description Quota (tonnes) 55.05 Cotton yarn, not put up for retail sale 1 099 55.09 Other woven fabrics of cotton 2 587 58.01 Carpets, carpeting and rugs (made up or not) ex A. Of wool or of fine animal hair exclud ­ ing handmade car ­ pets, carpeting and rugs 198 Article 3 1 . If 90 % or more of one of any Member State's initial shares, as laid down in Article 2 ( 1 ) or 90 % of that share less the amount returned into the corres ­ ponding reserve, where Article 5 has been applied, has been used up, that Member State shall without delay, by notifying the Commission, draw a second share in the quota equal to 1 5 % of its initial share, rounded up to the next unit where appropriate , to the extent that the amount in the reserve allows. 2 . If, after one or other of its initial shares has been used u^&gt;, 90 % or more of the second share drawn by one of the Member States has been used up, that Member State shall, in the manner provided for in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share . 3 . If, after one or other of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, the latter shall , in the same manner, draw a fourth share equal to the third . This procedure shall be followed until the reserve has been exhausted . 4. Notwithstanding paragraphs 1 , 2, and 3 , Mem ­ ber States may draw smaller shares than those fixed in those paragraphs if there is reason to believe that those shares might not be used up. They shall in ­ form the Commission of their reasons for applying this paragraph. 2 . The duties of the Common Customs Tariff are totally suspended for these tariff quotas . Within the context of these tariff quotas, Greece shall apply customs duties calculated in accordance with the provisions of Article 117 of the 1979 Act of Accession Article 2 1 . A first instalment of each of the quotas referred to in Article 1(1 ), which shall be 854 tonnes for cot ­ ton yarn not put up for retail sale, 2 095 tonnes for other woven fabrics of cotton and 163 tonnes for carpets, carpeting and rugs of wool or of fine animal hair, shall be shared among the Member States ; the shares which, subject to Article 5 shall be valid until 31 December 1981 , shall be as follows : Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1981 . (tonnes) Member States CCT heading No 55.05 55.09 ex 58.01 A Benelux 134 410 15 Denmark 72 37 15 Germany 298 308 38 Greece 22 51 4 France 36 461 27 Ireland 19 19 2 Italy 200 153 19 United Kingdom 73 656 43 854 2 095 163 Article 5 The Member States shall return to the reserve, not later than 1 October 1981 , the unused portion of their initial share which, on 15 September 1981 , is in excess of 20 % of the initial amount . They may re ­ turn a greater portion if there are grounds for believ ­ ing that such portion may not be used in full . Member States shall , not later than 1 October 1981 , notify the Commission of the total imports of the products concerned effected under the Community quotas up to and including 15 September 1981 , and, No L 367/82 Official Journal of the European Communities 31 . 12 . 80 where appropriate the proportion of each of their initial shares that they are returning to each of the reserves . 2 . Member States shall ensure for importers of the products concerned, established in their territory, free access to the shares allocated to them. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered with customs authorities for free circula ­ tion . 4. The extent to which the Member States ' shares have been used up shall be established on the basis of imports counted in accordance with paragraph 3 . Article 6 The Commission shall keep account of the shares opened by Member States in accordance with Arti ­ cles 2 and 3 , and shall inform each of them of the extent to which the reserves have been used as soon as it receives the notifications . It shall , not later than 5 October 1981 , notify the Member States of the state of each of the reserves after the return of shares pursuant to Article 5 . It shall ensure that any drawing which uses up a re ­ serve is limited to the balance available and, for this purpose, shall specify the amount thereof to the Member State which makes the final drawing. Article 8 On receipt of a request from the Commission, Mem ­ ber States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall coop ­ erate closely in order to ensure that this Regulation is respected .Article 7 1 . Member States shall take all measures necessary to ensure that, when additional shares are drawn pursuant to Article 3 , it is possible for imports to be counted without interruption against theilr accumu ­ lated shares of the Community tariff quotas . Article 10 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980. _ For the Council The President J. SANTER